IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TRAVIS STAMBAUGH,                     : No. 54 MM 2022
                                      :
                 Petitioner           :
                                      :
                                      :
            v.                        :
                                      :
                                      :
MIFFLIN COUNTY DISTRICT ATTORNEYS :
[SIC] OFFICE; MAYORS [SIC] OFFICE FOR :
BOROUGH OF (LEWISTOWN); OFFICE OF :
ATTORNEY GENERALS [SIC]; MIFFLIN      :
COUNTY & PENNSYLVANIA STATE           :
OFFICIALS IN THEIR OFFICIAL           :
CAPACITIES,                           :
                                      :
                 Respondents          :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DISMISSED.